Order entered December 29, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00278-CV

                              JULIE E. SCHMADER, Appellant

                                               V.

    MATTHEW M. BUTSCHEK D/B/A ACCENT FINANCIAL SERVICES, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                           Trial Court Cause No. 002-01100-2012

                                           ORDER
       We GRANT appellant’s December 21, 2015 unopposed motion for an extension of time

to file a reply brief. Appellant shall file a reply brief by JANUARY 4, 2016.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE